                                                                        FILED
                                                                     IN CLERK'S OPnCE
                                                                 US DISTRICT COURT E.D,N.Y»
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                     ★ NOV 1B 2013 ★
                                                    X
                                                                 BROOKLYN OFFICE
DANNY WILLIAMS,

                                  Petitioner,           MEMORANDUM DECISION AND
                                                        ORDER
                     - against-

MICHAEL KIRKPATRICK,                                    16-CV-06466(AMD)(LB)

                                  Respondent.

                                                    X



ANN M.DONNELLY,District Judge.

       The pro se petitioner, Danny Williams,filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254, challenging his 2012 New York conviction for Murder in the Second Degree

(N.Y. Penal Law § 125.25[1]), Attempted Murder in the Second Degree (N.Y. Penal Law

§ 110/125.25[1]), and Assault in the First Degree (N.Y. Penal Law § 120.10[I]). The petitioner

claims that the trial judge considered improper factors in sentencing him, rendering his sentence

excessive. He also challenges his lawyer's cross-examination of a trial witness.

       I referred the petition to Magistrate Judge Lois Bloom for a Report and Recommendation

("R&R"). On September 24, 2018, Judge Bloom issued a thorough and well-reasoned R&R,

recommending that I deny the petition in its entirety. The R&R was mailed to the petitioner on

the same day. On October 9, 2018,1 extended the time for the petitioner to file objections to the

R&R an additional thirty days. Neither party has objected to the R&R and the time to do so has

now passed.

       A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those portions


                                                1
of the R&R to which no timely objection has been made,"a district court need only satisfy itself

that there is no clear error on the face of the record."        v. N. Am. Globex Fund. LP., 823

F.Supp.2d 161, 163 (E.D.N.Y. 2011)(internal quotation marks omitted).

       I have reviewed the record and find no error in Judge Bloom's recommendation that the

petition be denied. Since the petitioner has failed to make a "substantial showing of the denial of

a constitutional right," a Certificate of Appealability shall not issue. 28 U.S.C. § 2253(c). The

Clerk of the Court is directed to enter judgment and to close the case.

SO ORDERED.




                                                       s/Ann M. Donnelly

                                                     Ann M. Donnelly
                                                     United States District Judge


Dated: Brooklyn, New York
       November 14, 2018
